Citation Nr: 0102521	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-08 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to outpatient fee basis dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1997 determination by the Medical 
Administration Service of the VA Medical Center, Wilkes-
Barre, Pennsylvania which determined that the veteran was not 
entitled to continued fee-basis dental treatment because 
dental services were available at the Wilkes-Barre VAMC.  The 
case was forwarded to the Board by the RO in New York, New 
York.  In December 1998 the Board remanded the claim for a 
videoconference hearing which was held before the undersigned 
in July 2000.  


FINDING OF FACT

A VA facility is geographically accessible to the veteran and 
is capable of providing necessary dental treatment.


CONCLUSION OF LAW

The veteran is not entitled to fee-basis dental treatment.  
38 U.S.C.A. 1703 (West 1991 & Supp. 2000); 38 C.F.R. 17.52, 
17.53, 17.54 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been in receipt of a 100 percent disability 
rating for schizophrenia since 1970.  

A VA dental examination in October 1996 noted he had 3 
carious lower teeth.  It was noted that that he wanted dental 
implants and replacement of fixed bridges.  The fixed 
replacements were considered, but it was reported that he 
needed dental hygiene and restorative procedures.  In 
November 1976 the dental restorations were approved for 
treatment.  The veteran was treated twice at the VA dental 
clinic in November 1996; he canceled a December 1996 
appointment because he was going to Florida.

The veteran was informed in February 1997 that fee basis VA 
outpatient would no longer be provided by the VA.  The 
veteran responded later in February 1997 that he had a deep 
aversion to getting his dental treatment from the VA based on 
his past experience which, he said, included inferior 
restorative dental bridgework, inferior laboratory work, 
protracted time schedules, and lost or missing X-rays.  He 
requested that his dental treatment be continued under Dr. 
Charles Musto, his private dentist who provided him 
periodontal treatment.  

In March 1997 and on other occasions, the veteran has been 
informed by the Wilkes-Barre VAMC that he was eligible for VA 
outpatient dental treatment, that such was available at that 
facility, and that his request for fee dental services could 
not be accommodated.  A March 1997 letter from the VAMC notes 
that the veteran has a conference at the VAMC in February 
1997 in which the veteran was informed that any treatment by 
his private dentist would be at his own expense.  (The VAMC 
has not been able to provide any other account of the 
February 1997 conference with the veteran.)

In July 1997 Charles Musto, DMD, reported that the veteran 
needed repair of a right lower fixed bridge that was 
fractured and poorly done.  Dr. Musto said that the 
bridgework had been done at the Wilkes-Barre VA dental 
clinic.  (Dr. Musto's office is in Forty Fort, Pennsylvania.)

In May 1998 Paul Henry, DDS, reported that veteran needed 
replacement of a right lower fixed bridge.  Dr. Henry noted 
that the veteran reported a history of heart problems that 
made it in the veteran's best interest to have the bridge 
replaced as soon as possible.  (Dr. Henry, a prosthodontist, 
has his office in Wilkes-Barre.)

In his May 1998 statement on appeal to the Board, the veteran 
said that he lived 24 miles from the VA hospital and driving 
to the VA hospital for dental treatment was a hardship.  He 
reported that prosthodontics treatment was available only 
every other Monday, and for that reason the last bridge made 
at the VA had taken 6 months to complete.  He avers that the 
last dental bridge was of poor quality and he said that he 
did not want to spend such a long time undergoing such dental 
treatment.  He said that prompt treatment of his dental 
condition was required because possible dental infections 
could have a negative effect on his heart condition.

In January 2000 Dr. Musto reported that fixed bridge in the 
right lower quadrant of the mandibular arch had fractured 
further and the decay had advanced.  One of the abutments 
(tooth number 28) had decayed beyond repair.  Immediate 
treatment was recommended.  The veteran was referred to Dr. 
Henry.

Dr. Henry reported later in January 2000 that the porcelain 
on tooth number 28 had fractured and that the bridge needed 
to be replaced as soon as possible before the teeth became 
carious.

On an unscheduled visit to the VA dental clinic in April 
2000, it was noted that a lower right bridge (teeth number 
27-31) had become dislodged and abutment teeth numbers 27 and 
28 were carious.  Treatment, including temporary recementing 
of the bridge, was provided; he said he would return the next 
day to reschedule an appointment (he said he did not have a 
phone).  He returned to the clinic several weeks later in May 
2000; medications and an appointment were given.  He was not 
present when he was to be seen at his next appointment at the 
dental clinic in May 2000, but came in 2 days later on an 
unscheduled appointment.  He had complaints regarding tooth 
number 18.  The veteran reported that that his private 
dentist, Dr. Grossman, said the tooth required immediate 
extraction.  The VA dentist called Dr. Grossman who said that 
there was no emergency.  Non-restorable tooth number 18 was 
extracted on May 31, 2000.  VA outpatient dental records 
further reflect he was seen in June 2000 for complaints of 
swelling at the extraction site.  He was given his choice of 
VA dentists for a complete examination, and treatment was 
recommended for prosthetic needs.  The June 2000 VA 
outpatient dental records reflect that the veteran was 
receiving ongoing VA outpatient dental treatment.

The veteran testified at a Board videoconference in July 
2000.  He said he had been receiving fee basis periodontal 
treatment from Dr. Musto and that his previous bridge work 
done by VA in 1995 was temporary and he needed further bridge 
work, but wanted to get that treatment on a fee basis from a 
non-VA doctor.  He said that he was to have had his bridge 
fixed by Dr. Henry but his fee basis status had not been 
approved.  He said he had been unable to get records of a 
February 1997 conference with a number of personnel from the 
Wilkes-Barre VAMC when he was told he had to get dental 
treatment from the VAMC.  At the hearing the veteran asserted 
that the trip to Wilkes-Barre was difficulty for him because 
of his medical conditions; upon questioning, the veteran 
stated that he was receiving other medical care from the 
Wilkes-Barre VAMC, that he was also currently receiving 
dental treatment from Dr. Musto, and that he was to get 
necessary bridge work from Dr. Henry before his fee basis 
treatment was denied.

During the course of this appeal, the veteran has maintained 
a New York City post office box as a mailing address, but has 
also submitted correspondence reflecting an address in 
Wilkes-Barre.  At the July 2000 Board videoconference he said 
he lived several hours away from Wilkes-Barre, but responded 
affirmatively when asked if Wilkes-Barre was the most 
convenient place to get treatment.

II  Analysis

The veteran, who is entitled to a total compensation rating, 
seeks fee basis outpatient dental treatment.  The Board's 
jurisdiction over questions of eligibility for outpatient 
treatment extends to determinations under 38 U.S.C.A. § 1703 
as to whether VA facilities are geographically inaccessible 
or not capable of providing the services that the veteran 
requires.  Meakin v. West, 11 Vet. App. 183 (1998).  

Outpatient dental treatment is available to various classes 
of veterans, including those suffering from a service-
connected disability rated as total.  38 U.S.C.A. 
§ 1712(b)(1)(G); 38 C.F.R. § 17.161(h).  Hospital or medical 
services through non-Department facilities are available to a 
veteran who has a service-connected total disability 
permanent in nature, when Department facilities are not 
capable of furnishing economical hospital care or medical 
service as a result of geographical inaccessibility or are 
not capable of furnishing care or services required.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  For purposes of 
Chapter 17, the term "medical services" includes dental 
services and appliances for a veteran who has a service-
connected disability rated as total.  38 U.S.C.A. §§ 
1701(6)(A), 1712(b)(1)(G); 38 C.F.R. § 17.30(a).

In Meakin, the Court held that in determining whether a 
veteran is entitled to fee basis outpatient medical care, it 
must be established that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  With regard 
to the latter, the Court held that the determination of 
whether a VA facility was capable of furnishing specific care 
or services does not involve a decision as to the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  The 
Court held that an administrative determination must first be 
obtained under 38 U.S.C.A. § 1703 as to whether the VA is 
capable of furnishing a previously determined course of care, 
services, or treatment.

The veteran's primary argument is that proper or quality 
dental treatment is not offered at the VA facility in Wilkes-
Barre.  The Board will however first address the veteran's 
testimony regarding the accessibility of the VAMC for dental 
treatment, where it has been determined that dental treatment 
is available.  The veteran is now currently receiving 
operation treatment for medical and some dental conditions at 
the Wilkes-Barre VAMC.  He does not want to have the fixed 
dental bridge replaced at the VAMC, but apparently wants it 
repaired by a Dr. Henry who also practices in Wilkes-Barre.  
It is clear from these facts that the VAMC is geographically 
accessible for the veteran's dental treatment, and despite 
some conflicting testimony at the videoconference, it is the 
understanding of the undersigned that the veteran does 
acknowledge that Wilkes-Barre, in fact, represents the most 
convenient place for him to get dental treatment.

It appears to the Board that the real question and concern of 
the veteran in this case is the ability of the VAMC dental 
service to provide a replacement or repair of a fractured and 
temporarily repaired lower right bridge.  The VAMC has 
determined that it is able to provide the veteran's dental 
care, and the Board finds nothing in the record to support 
the veteran's opinion to the contrary.  The veteran does not 
current have a treatment plan to address his dental 
prosthetic needs, but a VA dentist has been recommended to 
develop such a plan.  The fact that the veteran does not wish 
to pursue VA dental treatment of this nature does not tend to 
show that the VAMC is incapable of providing the care or 
services that the veteran requires.  The veteran's 
allegations that the VA has in the past provided inferior 
restorative dental bridgework and had lost or inadequate X-
rays, and that the VA dental work took too long involves to 
some extent determinations of the need for or appropriateness 
of specific treatment.  These matters are not subject to 
Board review.  38 C.F.R. § 20.101.  Furthermore the veteran 
lacks the medical expertise to make determinations as the 
adequacy of treatment modalities or timetables.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the reasons stated above, the Board finds the 
preponderance of the evidence is that the Wilkes-Barre VAMC 
is geographically available for and capable of providing the 
veteran's outpatient dental treatment.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to outpatient fee basis dental treatment is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

